     Case 1:17-cv-01370-DAD-SAB Document 84 Filed 03/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL MARCUS GANN,                        Case No. 1:19-cv-01350-NONE-JLT (PC)

12                      Plaintiff,
                                                    ORDER LIFTING STAY
13           v.
14    G. UGWUEZE, et al.,
15                      Defendants.
16

17          On January 7, 2021, the Court issued an order staying this case and referring it to

18   Alternative Dispute Resolution. (Doc. 31.) Per the Court’s order to show cause (Doc. 33),

19   Defendants filed a notice opting out of ADR on March 4, 2021. (Doc. 34.) Accordingly, the Court

20   ORDERS:

21          1. The order to show cause (Doc. 33) is DISCHARGED;

22          2. The stay is LIFTED; and,

23          3. The Clerk of the Court is directed to issue a discovery and scheduling order.

24
     IT IS SO ORDERED.
25

26      Dated:    March 5, 2021                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
